Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the instant Application 16/856,622 filed on 4/23/2020. Claims 1-7 are pending. This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 4/23/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “anomaly determination unit,” “information collection unit,” “information transmission unit” and “storage unit in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerstein (US 2020/0342099) in view of Edwards et al. (US 2016/0182539).

	As per claim 1, Kerstein teaches an anomaly monitoring device comprising: a power supply; an Ethernet port (Kerstein, Paragraph 0007 recites “FIG. 1 illustrates a high level block diagram of an automotive communication network 10 known to the prior art comprising: an Ethernet switch 20; a plurality of ECUs 30; a telematic control unit (TCU) 40; an external tester 50; a DoIP client 70; a domain controller unit (DCU) 80; a DoIP gateway 85; a controller area network (CAN) bus 90; and a plurality of CAN ECUs 95. Each of the plurality of ECUs 30, TCU 40, DoIP client 70, DCU 80 and DoIP gateway 85 are coupled to a respective port of Ethernet switch 20.”); 
	an anomaly determination unit configured to determine whether or not an anomaly related to Ethernet communication has occurred between a [[peripheral]] device and a control device (Kerstein, Paragraph 0012 recites “In one embodiment, the anomaly analyzer is further arranged to compare the received inf/ormation regarding intrusion anomalies detected by the local security monitor with a black list, and in the event that the received information is congruent with the black list, output at least one of: a command to disable a communication function of the telematics control unit; and an alert message.”); 
	an information collection unit configured to collect operation information about operation of the [[peripheral]] device when the anomaly determination unit determines that an anomaly related to the Ethernet communication has occurred (Kerstein, Paragraphs 0050 and 0051 recites “In stage 1000, the DACs and DTCs generated by the respective ECUs 30; network security device 180; TCUs 40 and CAN ECUs 95 are received. As indicated above, DACs are associated with intrusion anomalies, and DTC are associated with hardware anomalies. Optionally, as described above, for each type of intrusion anomaly, a unique DAC is generated. In stage 1010, the received DACs and DTCs of stage 1000 are stored on a respective memory associated with anomaly analyzer 170. In stage 1020, the received DACs are compared with a black list, stored on respective memory locations associated with anomaly analyzer 170. There is no requirement that the actual DACs be compared with the black list, and in another embodiment the payload information of the received DACs are compared with the black list. The comparison is not meant to be limited to a direct item by item comparison, and identification of a range of values, or a translation of values may be utilized without exceeding the scope.”);
	and an information transmission unit configured to transmit the collected operation information outside via the Ethernet port, on the basis of the Ethernet communication (Kerstein, Paragraph 0052 recites “In stage 1030 the result of the comparison of stage 1020 is identified. In the event that any of the received DACs of stage 1000, or payload information thereof, are congruent with the black list of stage 1020, in stage 1040 anomaly analyzer 170 is arranged to output a warning indicator to a monitor, as will be described further below, and optionally disable the communication function of TCU 40.”).
	But Kerstein fails to explicitly teach an anomaly detection with a peripheral device.
(Edwards, Paragraph 0033 recites “At 214, the data going to and from the peripheral is monitored to check for malicious activity. This could include repeatedly determining, based on the data going to and from the peripheral, the type or function of the peripheral and comparing the determined type or function to the peripheral ID.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Edwards’ detection of a malicious peripheral with Kerstein’s intrusion anomaly monitoring in a vehicle environment because the function of monitoring a peripheral device is an added layer of security to prevent malicious attacks. 

	As per claim 2, Kerstein in combination with Edwards teaches the anomaly monitoring device according to claim 1, Kerstein further teaches the anomaly monitoring device comprising: a storage unit configured to store information about the Ethernet communication (Kerstein, Paragraph 0043 recites “Anomaly analyzer 170 further serves as a target for DTCs generated by any of ECU 30, TCU 40, CAN ECU 95, and/or a DAC generated by network security device 180. Anomaly analyzer 170 typically further comprises a memory (not shown) arranged to store the received DTCs/DACs for retrieval by external tester 50, and further comprises a processor arranged to analyze the received DTCs/DACs, and in certain circumstances take protective action responsive thereto, as will be described further below”). 
	and wherein the information transmission unit transmits the operation information outside by broadcast communication, on the basis of the information about the Ethernet (Kerstein, Paragraph 0012 recites “In one embodiment, the anomaly analyzer is further arranged to compare the received information regarding intrusion anomalies detected by the local security monitor with a black list, and in the event that the received information is congruent with the black list, output at least one of: a command to disable a communication function of the telematics control unit; and an alert message. In one further embodiment, the system further comprises an anomaly monitor in communication with the anomaly analyzer, the alert message being sent to the anomaly monitor, wherein the plurality of engine control units, the anomaly analyzer and the anomaly monitor are located within a single automotive environment” The alert message would be sent to all the units to inform them of the alert, which would be considered to be a broadcast in itself.).

	As per claim 4, Kerstein in combination with Edwards teaches the anomaly monitoring device according to claim 1, Kerstein further teaches the anomaly monitoring device being an Ethernet transceiver (Kerstein, Paragraph 0041 recites “Each of the plurality of ECUs 30, TCU 40, anomaly analyzer 170 and DCU 80 are coupled to a respective port of Ethernet switch 20 and represent nodes of automotive communication network 100.”).

	As per claim 5, Kerstein in combination with Edwards teaches the anomaly monitoring device according to claim 1, Kerstein further teaches wherein the peripheral device includes the anomaly monitoring device (Kerstein, Paragraph 0043 recites “Anomaly analyzer 170 further serves as a target for DTCs generated by any of ECU 30, TCU 40, CAN ECU 95, and/or a DAC generated by network security device 180. Anomaly analyzer 170 typically further comprises a memory (not shown) arranged to store the received DTCs/DACs for retrieval by external tester 50, and further comprises a processor arranged to analyze the received DTCs/DACs, and in certain circumstances take protective action responsive thereto, as will be described further below”). 

	As per claim 6, Kerstein in combination with Edwards teaches the anomaly monitoring device according to claim 1, Edwards further teaches wherein the peripheral device is a robot peripheral device (Edwards, Paragraph 0031 recites “Peripheral 104 can be a peripheral that can be connected to electronic device 102 (e.g., thumb drive, keyboard, speakers, camera, etc.).” It is vague to what is considered a robot peripheral, the above listed peripherals are all potential components of a robot.)
	and Kerstein further teaches the control device is a robot control device (Kerstein, Paragraph 0064 recites “illustrates a high level block diagram of a multi-vehicle arrangement 500 wherein anomaly analyzer 170 of first vehicle 410 is communication with an anomaly analyzer 170 of a second vehicle 510. In particular, vehicle 410 is as described above in relation to FIG. 4A, and vehicle 510 comprises: Ethernet switch 20; ECU 235; anomaly analyzer 170; TCU 40; and an anomaly monitor 520. Each of ECU 235, anomaly analyzer 170 and TCU 40 of vehicle 510 are in communication with each other, and with anomaly monitor 520, through Ethernet switch 20 of vehicle 510. In the embodiment of FIG. 4B, the monitor is thus implemented remotely by anomaly monitor 520 located in a different vehicle. In one particular embodiment, a monitoring vehicle of a convoy may implement a single anomaly monitor for all individual vehicles in the convoy, thus allowing supervision of the entire convoy at a single anomaly monitor 520.” It is determined that a vehicle could read on a robot.).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Edwards’ detection of a malicious peripheral with Kerstein’s intrusion anomaly monitoring in a vehicle environment because the function of monitoring a peripheral device is an added layer of security to prevent malicious attacks. 


	As per claim 7, Kerstein in combination with Edwards teaches the anomaly monitoring device according to claim 6, Kerstein further teaches wherein the robot peripheral device is a teaching operation panel (Kerstein, Paragraph 0064 recites “illustrates a high level block diagram of a multi-vehicle arrangement 500 wherein anomaly analyzer 170 of first vehicle 410 is communication with an anomaly analyzer 170 of a second vehicle 510. In particular, vehicle 410 is as described above in relation to FIG. 4A, and vehicle 510 comprises: Ethernet switch 20; ECU 235; anomaly analyzer 170; TCU 40; and an anomaly monitor 520. Each of ECU 235, anomaly analyzer 170 and TCU 40 of vehicle 510 are in communication with each other, and with anomaly monitor 520, through Ethernet switch 20 of vehicle 510. In the embodiment of FIG. 4B, the monitor is thus implemented remotely by anomaly monitor 520 located in a different vehicle. In one particular embodiment, a monitoring vehicle of a convoy may implement a single anomaly monitor for all individual vehicles in the convoy, thus allowing supervision of the entire convoy at a single anomaly monitor 520.” It is determined that a vehicle could read on a robot.).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerstein (US 2020/0342099) and Edwards et al. (US 2016/0182539) and in further view of Sato (US 2013/0346145).

	As per claim 3, Kerstein in combination with Edwards teaches the anomaly monitoring device according to claim 1, but fails to teach wherein the operation information about the operation of the peripheral device indicates a case of the power supply of the peripheral device being in an off state, a case of anomalous termination of communication processing, or a case of physical disconnection of an Ethernet cable.
	However, in an analogous art Sato teaches (Sato, Paragraph 0054 recites “On the other hand, when the communication is disconnected due to occurrence of anomaly in the multifunctional peripheral device 102 (S608), the multifunctional peripheral device 101 never receives a 200_OK response from the multifunctional peripheral device 102 even if transmitting the Re-Invite request to the multifunctional peripheral device 102 (S609). Accordingly, when a response from multifunctional peripheral device 102 has not been received within the failure determination time 407, the multifunctional peripheral device 101 determines that the SIP session continuity is lost, transmits a Bye request to the multifunctional peripheral device 102 (S610), and performs an SIP session disconnection process.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Sato’s communication device, control method therefor, and storage medium storing control program therefor with Kerstein’s intrusion anomaly monitoring in a vehicle environment because the function of monitoring a peripheral device can determine if a device has lost connection with a network. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439